DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims ### and ### is/are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by (inventor/author) et al. (U.S. Publication YYYY/#######) , hereinafter (inventor/author).

Claims ### and ### is/are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by (inventor/author) et al. (U.S. Patent ##,###,###) , hereinafter (inventor/author).

Claims ### and ### is/are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by (inventor/author), Non-Patent Literature/Publication, “--***--”, hereinafter (inventor/author).

Referring to claim 1, (inventor/author) teaches, as claimed, a non-transitory computer-readable medium having contents which cause a computing system (PC, see Page 1) to perform a method, the method comprising: 

storing (located in the … floppy, see Page 1) first initialization instructions (instructions in AUTOEXEC.BAT file, see Page 1) associated with a first application (pass information to programs, see Page 3)  in a first non-volatile memory (hard drive, see Page 1; Note, ‘C:\” indicates a hard drive C (see Page 2))), the first initialization instructions being separate from instructions of the first application (Note, floppy is separate from hard drive) and being separate (Note, floppy is separate from PC) from instructions (DOS commands, see Page 1)  of an operating system (DOS; see Page 1; Note, DOS stands for Disk Operating System); 

executing the first initialization instructions to initialize the first application (SET BLASTER-A220 I5 D1 T1, see Page 3), the initializing the first application including storing instructions, data, or instructions (pass information to programs, see Page 3)  and data associated with the first application (what directories to store certain files or where configuration files are kept, see Page 3) in one or more addresses (SET BLASTER=A220 I5 D1 T1, see Page 3; Note, A220 is the address port of the Sound Blaster, I7 is IRQ of that sound card, D1 indicated DMA channel, and T1 indicates sound card type)  of one or more second non-volatile memory areas of the system, the one or more addresses being determined under control of the first application (Note, once information are passed on and set all the given address, ports and channel are under the control of the sound card and its programs).

As to claim 2, (inventor/author) teaches the (insert claim preamble here):

(insert claim limitations here).

As to claims ### and ###, they are directed to a device/method/system/program to implement the device/method/system/program as set forth in claims ### and ### respectively.  Therefore, they are rejected on the same basis as set forth hereinabove.

As to claim ###, it is directed to a device/method/system/program to implement the device/method/system/program as set forth in claim ###.  Therefore, it is rejected on the same basis as set forth hereinabove.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over an archive, “In DOS, what is an AUTOEXEC.BAT file?”, hereinafter Autoexec in view of Fujioka (U.S. Publication 2009/0287571), hereinafter Fujioka.

Referring to claim 1, Fujioka teaches, as claimed, a non-transitory computer-readable medium having contents which cause a computing system (PC, see Page 1) to perform a method, the method comprising: 

storing (located in the … floppy, see Page 1) first initialization instructions (instructions in AUTOEXEC.BAT file, see Page 1) associated with a first application (pass information to programs, see Page 3)  in a first non-volatile memory (hard drive, see Page 1; Note, ‘C:\” indicates a hard drive C (see Page 2))), the first initialization instructions being separate from instructions of the first application (Note, floppy is separate from hard drive) and being separate (Note, floppy is separate from PC) from instructions (DOS commands, see Page 1)  of an operating system (DOS; see Page 1; Note, DOS stands for Disk Operating System); 

executing the first initialization instructions to initialize the first application (SET BLASTER-A220 I5 D1 T1, see Page 3), the initializing the first application including storing instructions, data, or instructions (pass information to programs, see Page 3)  and data associated with the first application (what directories to store certain files or where configuration files are kept, see Page 3) in one or more addresses (SET BLASTER=A220 I5 D1 T1, see Page 3; Note, A220 is the address port of the Sound Blaster, I7 is IRQ of that sound card, D1 indicated DMA channel, and T1 indicates sound card type)  of one or more second non-volatile memory areas of the system, the one or more addresses being determined under control of the first application (Note, once information are passed on and set all the given address, ports and channel are under the control of the sound card and its programs).

Autoexec does not disclose expressly an embedded system.

Fujioka does disclose an embedded system (phones, see Paragraph 21).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate embedded system with Autoexec.

The suggestion/motivation for doing so would have been to miniaturize a PC of Autoexec to be a multipurpose computational system such as today’s mobile phone.

As to claims 1, 8, and 16, they are directed to a device/method/system to implement the program as set forth in claim 21.  Therefore, they are rejected on the same basis as set forth hereinabove.

As to claim 2, the modification teaches the method according to claim 1, wherein the initializing the first application comprises transferring instructions, data (Note, a sound card is audio data processing device) or instructions and data associated with the first application from a volatile memory (PC, see Autoexec Page 1 and (memory … in the PC, see Fujioka Paragraph 22)) of the embedded system to the one or more addresses determined under control of the first application.

As to claim 3, the modification teaches the method according to claim 1, wherein the initializing the first application comprises transferring instructions, data or instructions and data associated with the first application from a third area of the non-volatile memory of the embedded system to the one or more addresses determined under control of the first application (Note, a sound card is audio data processing device).

As to claim 4, the modification teaches the method according to claim 1, wherein the at least one application is implemented by the operating system (Note, DOS or Windows run programs).  

As to claim 5, the modification teaches the method according to claim 4, comprising transferring instructions from a first application to a second application (see Fujioka Fig. 16, Applications) via a volatile memory of the embedded system (SET BLASTER=A220, see Autoexec Page 3; Note, A220 is the address port of the Sound Blaster).  

As to claim 6, the modification teaches the method according to claim 1, wherein the at least one application is configured to store data into the non-volatile memory (Note, Hard Disk and/or Floppy are non-volatile memory).  

As to claim 7, the modification teaches the method of claim 6, wherein the data includes a cipher key (passwords, see Fujioka Paragraph 65).

As to claims 8-14, 16-18, and 20-22, they are directed to a device/system/program to implement the method as set forth in claims 2-7.  Therefore, they are rejected on the same basis as set forth hereinabove.
Response to Arguments

Applicant's arguments filed 7/13/2022 have been fully considered but they are moot in view of new grounds of rejections.


Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

LeVasseur et a;/ (U.S. Pub. 2002/0103996) discloses system installing operating system using autoexec.bat; and

Olmeda et al. (U.S. Pub. 2002/0147972) discloses configuring an application environment on a computer platform.       .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183